Case 1:19-cv-01073-WMS Document 13-5 Filed 09/04/19 Page 1 of 2

UNITED STATES DISTRICT COURT
Western District of New York

ELECTRONIC CASE FILING SYSTEM REGISTRATION FORM
This form shall be used to register for an account on the Courts’ Case Management/Electronic Files
(CM/ECF) system. Registered attorneys will have privileges to electronically submit and to view the

electronic docket sheets and documents. By registering, attorneys consent to receiving electronic notice of
filings through the system. The following information is required for registration:

PLEASE TYPE
First/Middle/Last Name:__Ba'bara J. Chisholm

Firm Name: Altshuler Berzon LLP

 

Firm Address; 177 Post Street, Suite 300, San Francisco, CA 94108

 

Voice Phone Number; _(415) 421-7154 FAX Number: (415) 362-8064
Internet E-Mail Address: bchishalm@aliber.com
Additional E-Mail Address: 8mendez@altber.com

Does your E-Mail Software support HTML messages? Yes * No

 

Attorneys sceKting to file documents electronically must be admitted to practice in the
United States District Court for the Western District of New York

Date admitted to practice in this Court:

 

If admitted pro hac vice:
Date motion for pro hac vice granted: in case number:

By submitting this registration form, the undersigned agrees to abide by all Court rules, orders and policies
and procedures governing the use of the electronic filing system. The undersigned also consents to receiving
notice of filings pursuant to Fed, R. Civ. P. 5(b} and 77(d) via the Court’s electronic filing system. The
combination of user id and password will serve as the signature of the attorney filing the documents.
Attorneys must protect the security of their passwords and immediately notify the court if they learn that
their password has been compromised.

Signfire of Registrant Date
Case 1:19-cv-01073-WMS Document 13-5 Filed 09/04/19 Page 2 of 2

Submit completed Registration Form to:

Mary C. Loewenguth

United States District Court
Attn: CM/ECF Registration
2 Niagara Square

Buffalo, New York 14202

Your login and password will be sent to you by the Office of the Clerk via the e-mail
address you provided on your registration form. If you prefer to have your login and
password sent by U.S. Mail, please write the address below and mark your initials as
approval for an alternate delivery method:

Firm Address: Altshuler Berzon LLP

 

177 Post Street, Suite 300
San Francisca, CA 94108

Attorney Initials: gie_

 
